DETAILED ACTION
Claims 1, 6, 16, and 18-22 were rejected in the Office Action mailed 08/13/2020. 
Applicant filed a response, amended claim 1, and added new claim 23 on 12/21/2020. 
Claims 1, 6, 11-12, 16, 18-23 are pending, of which claims 11-12 are withdrawn. 
Claims 1, 6, 16, and 18-23 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
In order to ensure clarity, it is suggested to remove the “,” before “and” and after “particles” in line 4 of claim 1. 
In order to ensure proper antecedent basis and clarity, it is suggested to insert “the” before “polyethylene” and after “co-extruding” in line 8 of claim 1.  
In order to ensure clarity, it is suggested to insert “,” before “wherein” and after “fibers” in line 10 of claim 1. 
In order to ensure proper antecedent basis and clarity, it is suggested to insert “of metal” before “are” and after “particles” in line 12 of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
While the specification provides support for the addition of carbon nanotubes in fiber manufacturing (Specification, pg. 8 lines 9-11), there is no support in the specification for “…carbon fiber nanotubes dispersed intermittently within the polyethylene fibers during fiber formation” as recited in lines 2-3 of claim 1 (emphasis added). 
Regarding dependent claims 6, 16, and 18-22, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation, “…[particles of metal] are exposed at least in part on a surface of the polyethylene fibers” in lines 6-7 and 14 respectively and “…particles of metal exposed on a surface of the polyethylene fibers” in lines 9-10. It is unclear if the particles of metal being exposed in part on a surface of the polyethylene fibers and the particles of metal being exposed on a surface of the polyethylene fibers refer to different degrees of exposure and are referring to separate embodiments. The Examiner will interpret if the particles of metal are to any degree exposed on the surface of the fiber, the limitation is met. 
Regarding dependent claims 6, 16, and 18-22, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The 35 U.S.C 103 rejection over Aldridge in view of DeMeo and Bosnyak is maintained. Any modification to the rejection is in response to the amendment to claim 1 and the addition of new claim 23. 
Claims 1, 6, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (US 2016/0024699) (Aldridge) in view of DeMeo et al. (US 2004/0004196) (DeMeo) and Bosnyak et al. (US 2015/0182473) (Bosnyak), taken in view of evidence provided by San Diego Plastics, Sueda et al. (US 2013/0072406) (Sueda), and Percentage by Weight to Percentage by Volume Conversion Calculator. 
Regarding claims 1, 16, and 18 
Aldridge teaches a particle filled fiber comprising 10 to 80 weight percent loadings of radiopaque particles to render the polymer fiber detectable by x-ray detection for producing a 
Given Aldridge teaches the particle filled fiber is a multi-component fiber, wherein the sheath and core vary in polymer (Aldridge, [0015]; [0032]), given Aldridge teaches polyethylene is a suitable polymeric component for the fiber (Aldridge, [0020]), given Aldridge teaches the detectable particulate is present in the sheath (Aldridge, abstract; [0006]), and given Aldridge discloses the multi-component fiber comprising a core and sheath that overlaps the presently claimed polyethylene fiber with a core fiber formed of a different thermoplastic material or with a thermosetting material, it therefore would have been obvious to one of ordinary skill in the art to ensure the sheath of the multi-component fiber of Aldridge comprises polyethylene and the detectable particulate and the core of the multi-component fiber of Aldridge comprises a different polymer, and thereby arrive at the claimed invention.
Although Aldridge does not explicitly teach the reinforced fabric material is formed by co-extruding polyethylene fibers with a core fiber formed of a different thermoplastic material or with a thermosetting material as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Aldridge meets the requirements of the claimed product (i.e., sheath comprising polyethylene and core comprising a different polymer), Aldridge clearly meets the requirements of the present claim.
Aldridge teaches the particulate to render the fiber x-ray signal detectable is zinc oxide (Aldridge, [0022]), wherein the particulate has a size of less than 31 microns (Aldridge, abstract; claim 1; [0006]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Given that the method of forming the particle filled fiber of Aldridge is substantially identical to a suitable method of forming the fiber of the present invention (Aldridge, [0032-0033]) (Specification, pg. 8 lines 1-8) and given Aldridge teaches the particulates are present in the sheath of the fiber (Aldridge, abstract; [0006]; [0009]), it is clear the particle filled fiber of Aldridge would comprise particles of metal exposed on the surface of the polyethylene fibers. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
 Even if not, Aldridge further teaches the fibers are induced to carry on the exterior of the particles of zinc oxide (i.e., particles of metal are exposed at least in part on the surface of the multi-component fibers, particles of metal are exposed on a surface of the multi-component fibers) (Aldridge, [0043-0044]). 
Aldridge teaches the particles are dispersed during formation and distributed throughout the fiber, forming protrusion extending from the sides of the fibers (Aldridge, [0029]; [0032]; FDIG. 1B-1C). As shown in FIG. 1B-1C, given the protrusions are formed intermittently, it is clear the particles are distributed intermittently through the fiber. Further, given the particles are dispersed intermittently, it is clear the multi-component fiber comprises sheath sections containing the particles of metal and sheath sections devoid of particles of metal. 
Although Aldridge does not explicitly teach the particles of metal dispersed intermittently within the polyethylene fibers during fiber formation as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Aldridge meets the requirements of the claimed product (i.e., particles of metal are dispersed intermittently), Aldridge clearly meets the requirements of the present claim.

As shown in FIG. 1 below, at the high end range specific gravity, 0.965, given Aldridge teaches the zinc oxide particles are loaded in the fiber up to 80 percent by weight (Aldridge, abstract; [0008]; claim 1), the volume % of zinc oxide particles in the fiber overlaps the presently claimed range of 40-60%. Similarly, as shown in FIG. 2 below, at the low end range specific gravity, 0.91, given Aldridge teaches the zinc oxide particles are loaded in the fiber up to 80 percent by weight (Aldridge, abstract; [0008]; claim 1), the volume % of zinc oxide particles in the fiber substantially overlaps the presently claimed 40-60% by volume. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	

    PNG
    media_image1.png
    128
    778
    media_image1.png
    Greyscale

(Fig. 1, polyethylene specific gravity = 0.965)

    PNG
    media_image2.png
    132
    760
    media_image2.png
    Greyscale


	(Percentage by Weight to Percentage by Volume Conversion Calculator Source: https://handymath.com/cgi-bin/dnstywtvol.cgi?submit=Entry). 

Aldridge does not explicitly teach particle filled fibers forming articles of clothing comprising socks, gloves, shirts, or underwear (A) or the multi-component fibers comprising carbon fiber nanotubes dispersed intermittently within the multi-component fibers during fiber formation (B).  

With respect to the difference, DeMeo (A) teaches producing productive garments comprising radiation protective compound comprising a mixture of radiopaque material and a polymer (DeMeo, abstract).
DeMeo further teaches the principles of the present invention can also be applied to a broad range of other articles including hospital gowns (i.e., shirt) or gloves (DeMeo, abstract; [0018]). 
DeMeo and Aldridge are analogous art as they are both drawn to protective garments comprising radiopaque material for medical industry (Aldridge, [0007]; claim 16). 
In light of the disclosure of using such material to produce hospital gowns (i.e., shirt) or gloves as provided by DeMeo, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the particle filled fiber of Aldridge to form a hospital gown (i.e., shirt) or gloves, with predictable success as DeMeo is also drawn to protective garments comprising radiopaque material and Aldridge teaches the fiber filled particles form protective garments for medical industry, and thereby arrive at the claimed invention. 


With respect to the difference, Bosnyak (B) teaches a transdermal patch comprising a plurality of discrete open-ended carbon nanotubes dispersed within a medium fabricated into a fiber that further comprises a drug or medicament, wherein the discrete open-ended carbon nanotubes can be used as a vesicle for the drug or combinations of drugs, wherein an exemplary medium is a synthetic fiber (Bosnyak, [0015]; [0058-0059]; [0102]). 
As Bosnyak expressly teaches the discrete open-ended carbon nanotubes can be used as a vesicle for drugs (Bosnyak, [0058]; [0102]) in a transdermal patch for the release of an active agent to the skin of a host (Bosnyak, [0004]; [0010]). 
Bosnyak and Aldridge in view of DeMeo are analogous art as they are both drawn to synthetic fibers comprising particulates for drug delivery. 
In light of the motivation of using carbon nanotubes as a vesicle for drugs as provided by Bosnyak, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use open-ended carbon nanotubes as the second functionary particulate of Aldridge in view of DeMeo and include the secondary particulate in the sheath of the multi-component fiber of Aldridge in view of DeMeo to act as a vesicle for drugs, in order to ensure the release of an active agent to the skin of a host, and thereby arrive at the claimed invention. 

Aldridge teaches the detectable particulates are dispersed during formation and distributed throughout the fiber, forming protrusion extending from the sides of the fibers (Aldridge, [0029]; [0032]; FDIG. 1B-1C). As shown in FIG. 1B-1C, given the protrusions are formed intermittently, it is clear the particles are distributed intermittently through the fiber.

Although Aldridge does not explicitly teach the particles of metal dispersed intermittently within the polyethylene fibers during fiber formation as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Aldridge meets the requirements of the claimed product (i.e., carbon nanotubes are dispersed intermittently), Aldridge clearly meets the requirements of the present claim.

Given Aldridge in view of DeMeo and Bosnyak teaches forming a hospital gown or gloves using the particle filled fibers, it therefore would be obvious to one of ordinary skill in the art that a user wearing one of these articles of apparel would result in the particle filled fibers contacting the skin, and given the zinc oxide particles exist on the surface of the fiber, it follows 

Further, the recitation in the claims that the particles are “arranged to release ions when in contact with the skin of the wearer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Aldridge in view of DeMeo and Bosnyak discloses particles of zinc oxide in the volume amount, of the same size, and present on the surface of the polyethylene fibers as presently claimed, it is clear that the particles of zinc oxide of Aldridge in view of DeMeo and Bosnyak would be capable of performing the intended use, i.e. release ions when in contact with the skin of the wearer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Aldridge in view of DeMeo and Bosnyak does not explicitly teach the article of clothing formed by the particle filled fiber is used for treating hyperhidrosis, however the recitation in the claims that the article of clothing is “for treating hyperhidrosis” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Aldridge in view of DeMeo and Bosnyak discloses the article of clothing comprising particle filled fibers and carbon fiber nanotubes as presently claimed, it is clear that the article of clothing of Aldridge in view of DeMeo and Bosnyak would be capable of performing the intended use, i.e. treating hyperhidrosis, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claims 6 and 19-22
As recited above, Aldridge teaches the particles have a size of less than 31 microns (Aldridge, abstract; claim 1; [0006]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 23
Given that the structure and material of the reinforced fabric material of Aldridge in view of DeMeo and Bosnyak is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the reinforced fabric material of Aldridge in 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
 Response to Arguments
The previous claim objections are maintained. In addition, the amendments necessitates a new claim objection as set forth above. 

In view of the amendment to the claims, the previous 35 U.S.C. 112(b) rejection regarding the language “configured to” has been withdrawn. The remaining 35 U.S.C 112(b) rejection is maintained. 

Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“As noted supra, independent claim 1 has been amended to require that the particles are arranged exposed on a surface of the fibers wherein the articles of clothing is in direct contact with the skin of the wearer... wherein the particles are arranged to release ions when in contact with the skin of the wearer. While the applied references may teach particulate filled fibers, none teach or suggest zinc particle containing fibers, none teach or suggest zinc particle containing fibers ions in which the zinc particles are exposed at least in part on a surface of the fibers to release ions as required by Applicant’s claims. This is a physical feature that is neither disclosed nor suggested by any of the applied art. Moreover, this physical feature provides function not contemplated by any of the applied art.”


The Examiner respectfully traverses as follows:
The recitation in the claims that the particles are “arranged to release ions when in contact with the skin of the wearer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Aldridge in view of DeMeo and Bosnyak discloses particles of zinc oxide in the volume amount, of the same size, and present on the surface of the polyethylene fibers as presently claimed, it is clear that the particles of zinc oxide of Aldridge in view of DeMeo and Bosnyak would be capable of performing the intended use, i.e. release ions when in contact with the skin of the wearer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
It is the Examiner’s opinion that given Aldridge in view of DeMeo and Bosnyak meets all the structural limitations of the invention as claimed, Aldridge in view of DeMeo and Bosnyak is capable of performing the intended function as recited in the claim. Further, it is not necessary for Aldridge in view of DeMeo and Bosnyak to identify the specific function.

Applicants further argue:
“Moreover, there are other differences. Applicant claims specifically specify that the polyethylene fibers contain particles of metal and carbon fiber nanotubes. As discussed in paragraph [002] of the published application, the carbon fiber nanotubes add tensile strength and antimicrobial activity. And, Applicant’s independent claim 1 requires that the 
Thus, Applicant’s claimed invention is structurally and functionally different from Aldridge, and therefore In re Thorpe is not applicable. The secondary references do not overcome this express and contrary teachings of Aldridge.”

Remarks, pg. 5-6
The Examiner respectfully traverses as follows:
	Firstly, Aldridge teaches the use of zinc oxide particles (Aldridge, [0022]). See page 7 of the Office Action mailed 08/21/2020. 
	Secondly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Aldridge does not expressly teach the claimed polyethylene fibers contain particles of metal and carbon nanotubes. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Aldridge does not disclose the entire claimed invention.  Rather, Bosnyak is relied upon to teach claimed elements missing from Aldridge. See pages 11-12 of the Office Action mailed 08/21/2020. 
Thirdly, in response to applicant's argument that the carbon fiber nanotubes add tensile strength and antimicrobial activity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

	
	
	
	

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789